Citation Nr: 1038696	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hip degenerative 
joint disease, status post total bilateral hip arthroplasty, to 
include as secondary to myofascial strain and degenerative joint 
disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from February 1975 to February 
1979.   

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

During the pendency of this appeal, the Veteran was afforded two 
VA examinations to ascertain the presence of bilateral hip 
degenerative joint disease and, if present, the severity and 
etiology thereof.  In March 2006, a complete examination could 
not be administered due to the Veteran's then recent total left 
hip arthroplasty.  In March 2007, an examiner was requested to 
opine, in part, as to the whether it was "at least as likely as 
not that any degenerative changes in [the Veteran's] hips are 
related to the [Veteran's] low back condition."  Ultimately, the 
examiner opined,

In reviewing the records, there is no report 
of hip pain treated while the [V]eteran was 
in service.  Based on this information and 
the fact that the hip condition was diagnosed 
approximately 25 years following discharge 
from service, it is my opinion that this 
condition is not related to military service.

The examiner did not render an opinion as to the etiological 
relationship between the Veteran's service-connected low back 
disability and his bilateral hip degenerative joint disease, to 
include on the basis of aggravation.  See 38 C.F.R. § 3.310 
(2009); Allen v. Brown, 7 Vet. App. 439 (1995).  As such, the 
Board finds that the March 2007 examination is inadequate for 
purposes of determining service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the evidence 
of record did not otherwise include a competent opinion as to the 
etiological relationship between the Veteran's service-connected 
low back disability and his bilateral hip degenerative joint 
disease, including with respect to aggravation.  As such, the 
evidence of record insufficient for purposes of determining 
service connection and, thus, a remand is warranted in order to 
supplement the record by affording the Veteran another VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) 
(noting that remand may be required if the record before the 
Board contains insufficient medical information for evaluation 
purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claims.  The RO must then 
obtain copies of the related records that are 
not already in the claims file.  All attempts 
to secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain the named 
records the RO is unable to secure same, the 
RO must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts that 
the RO made to obtain those records; (c) 
describe any further action to be taken by 
the RO with respect to the claim; and (d) 
that the Veteran is ultimately responsible 
for providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  The Veteran must be afforded the 
appropriate VA examination to ascertain the 
nature and severity of his bilateral hip 
degenerative joint disease, status post total 
bilateral hip arthroplasty.  The VA claims 
folders must be made available to and 
reviewed by the examiner.  Specifically, the 
examiner must address how, if at all, the 
Veteran's bilateral hip degenerative joint 
disease, status post total bilateral hip 
arthroplasty, is etiologically related to the 
Veteran's service-connected low back 
disability including whether his bilateral 
hip degenerative joint disease is aggravated 
beyond its natural progression by his 
service-connected low back disability.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot render an 
opinion without resorting to mere 
speculation, the examiner must thoroughly 
explain why an opinion would require 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must review the resulting 
examination to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be re-adjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

